456 F.2d 252
UNITED STATES of America, Plaintiff-Appellee,v.Samuel FIGUEROA, Defendant-Appellant.
No. 71-2971.
United States Court of Appeals,Ninth Circuit.
March 13, 1972.

Wesley Blake, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Donald F. Shanahan, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before DUNIWAY, HUFSTEDLER and CHOY, Circuit Judges.
PER CURIAM:


1
Figueroa drove his car from Mexico into the United States.  A search at the border disclosed 50 kilograms of marihuana concealed in a compartment of the trunk of the car.  Figueroa denied knowing that it was there.  He now appeals from his smuggling conviction under 21 U.S.C. Secs. 952, 960 and 963.  His sole contention is that the evidence was insufficient.  Appointed counsel has argued the point fully and ably, but it is without merit.  United States v. Ascolani-Gonzalez, 9 Cir., 1971, 449 F.2d 159.


2
Affirmed.